Title: From George Washington to Alexander Boyd, 1 November 1755
From: Washington, George
To: Boyd, Alexander



To Mr Boyd, Paymaster.
[1 November 1755]

As Colonel Stephen has brought £1000 which I wrote for to pay off the Troops, it will save you a journey to Williamsburg at this time: but I think it absolutely necessary that you should, after paying the Troops in Garrison, go into Augusta, to pay off Captain Hoggs Company, which is now complete; unless you can send the money by Mr McClenachan, or some safe hand

from hence. The Recruits at Fort Cumberland are all paid off to the 1st of October as private men, there being no distinction made between them and Sergeants, none having yet been regularly appointed.
Colonel Stephen will give you an account of those he has paid, and how—If any have received Sergeants pay, it must be deducted next payment: as also two-pence per month, from each non-commissioned Officer and Soldier for purchasing medicines; this is to be paid to the Surgeon Quarterly. There is also six-pence per month to be stopped from the Drummers, to be paid to the Drum-Major for teaching them, and repairing the Drums. These deductions you are hereby ordered to make each pay-day; unless countermanded by the Governor or myself. If any non-commissioned Officer or Soldier should happen to die, he is to be continued on the pay-roll as an effective man, for twenty-eight days, to pay for his Coffin, &c. I am &c.

G:W.

